DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 5-11-21 has been entered.  Claims 1, 9 and 13 have been amended.  Claims 7-8 and 15 have been canceled.  Claims 1-2, 5-6, 9-10, 12-14, 18-19, 21-24 and 26-30 are pending.  Claims 1-2, 5-6, 9-10, 12-14 and 29-30 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-8-21 was filed after the mailing date of the Non-Final Office Action on 2-12-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "said transcriptional regulatory sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 depends from claim 1, which has been amended to remove the phrase “transcriptional regulatory” in line 3 of claim 1.  Applicant’s amendment filed on 5-11-21 necessitates this new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 12 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blainey et al., 2018 (US 20180080019 A1, effective filing date, 3-16-15).  Applicant’s amendment filed on 5-11-21 necessitates this new ground of rejection.
Claims 1-2, 5-6, 12 and 29 are directed to an expression construct comprising (i) a DNA sequence encoding at least one gRNA operably linked to a first promoter sequence, (ii) a barcode sequence for identification of said at least one gRNA, said barcode sequence is operably linked to a second promoter sequence, wherein said first promoter sequence is distinct from said second promoter sequence.  Claim 2 further comprises a DNA sequence encoding a detectable or selectable moiety.  Claim 5 specifies the same number of barcodes as 
Blainey teaches one or more vectors, such as viral vectors, are delivered to a cell or a population of cells, and the vectors comprise nucleic acid sequence encoding one or more optical barcodes and one or more genetic perturbations.  The optical barcode comprises an ordered series of segments that are a set of possible nucleic acid sequences comprising a unique sequence and can bind to a corresponding probe.  Each probe is labeled with a different optically detectable label.  The cells express a mRNA transcript comprising the optical barcode that can be detected by sequential hybridization and imaging etc. (e.g. [0003]).   Fig. 1 shows schematic overview of the process of individual cells receive a combination of random perturbations from a virus library delivering CRISPR transcriptional effectors.  An optical barcoding and imaging scheme allows exact recovery of the perturbations received by each cell.  sgRNA and barcode are in the same vector and under the control of different promoters (e.g. Fig. 1, [0005]).  For small libraries, barcodes are inserted into a lentiviral backbone and sequence-verified from a plate of colonies.  A single set of barcoded plasmids can be used with any sgRNAs.  Construct architecture ensures only selected cells express barcode.  sgRNA is under the control of U6 promoter and PURO-barcode is under the control of CMV promoter (e.g. Fig 5B, 5C, [0009]) (For claims 1-2, 12).  The expression of the vector results in expression of a RNA transcript comprising the optical barcode and the optical barcode is under the control of CMV promoter.  
Thus, the claims are anticipated by Blainey.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blainey et al., 2018 (US 20180080019 A1, effective filing date, 3-16-15) in view of Kim et al., 2019 (US 20190136211 A1, effective filing date, 4-28-16).  Applicant’s amendment filed on 5-11-21 necessitates this new ground of rejection.
Claims 1 and 9-10 are directed to an expression construct comprising (i) a DNA sequence encoding at least one gRNA operably linked to a first promoter sequence, (ii) a barcode sequence for identification of said at least one gRNA, said barcode sequence is operably linked to a second promoter sequence, wherein said first promoter sequence is distinct from said second promoter sequence.  Claim 9 specifies the transcriptional regulatory sequence further comprises a polyadenylation signal which is 300-500 base pairs downstream of said barcode sequence.  Claim 10 specifies the expression construct is a viral expression construct.
Blainey teaches one or more vectors, such as viral vectors, are delivered to a cell or a population of cells, and the vectors comprise nucleic acid sequence encoding one or more optical barcodes and one or more genetic perturbations.  The optical barcode comprises an ordered series of segments that are a set of possible nucleic acid sequences comprising a unique sequence and can bind to a corresponding probe.  Each probe is labeled with a different optically detectable label.  The cells express a mRNA transcript comprising the optical barcode that can be detected by sequential hybridization and imaging etc. (e.g. [0003]) (For claim 10).   Fig. 1 shows 
Blainey does not specifically teach the transcriptional regulatory sequence further comprises a polyadenylation signal which is 300-500 base pairs downstream of said barcode sequence.

It would have been prima facie obvious for one of ordinary skill before the effective filing date of the claimed invention to have the transcriptional regulatory sequence further comprises a polyadenylation signal which is 300-500 base pairs downstream of said barcode sequence because Blainey teaches a construct comprising a promoter and optical barcode sequences and the optical barcode may further comprise a premature termination signal to prevent translation of the RNA transcript comprising the optical barcode, a localization signal comprising 3’ UTR stem loop, and a unique molecular identifier (UMI) for identification of a 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare viral vectors comprising nucleic acid sequence encoding one or more optical barcodes and one or more genetic perturbations, and introduction of the viral vectors to cells for screening as taught by Blainey with reasonable expectation of success.

Claims 1, 12-14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Blainey et al., 2018 (US 20180080019 A1, effective filing date, 3-16-15) in view of Glande et al., 2007 (US 20070037251 A1).  Applicant’s amendment filed on 5-11-21 necessitates this new ground of rejection.
Claims 1, 12-14 and 30 are directed to an expression construct comprising (i) a DNA sequence encoding at least one gRNA operably linked to a first promoter sequence, (ii) a barcode sequence for identification of said at least one gRNA, said barcode sequence is operably linked to a second promoter sequence, wherein said first promoter sequence is distinct from said second promoter sequence.  Claim 12 reads on a library of the expression constructs of claim 1, wherein the members of the library encodes non-identical gRNA sequences.  Claim 13 reads on a kit comprising (i) the expression construct of claim 1 and (ii) an expression construct which comprises DNA encoding a CRISPR endonuclease.  Claim 14 specifies the expression construct encoding CRISPR endonuclease further comprises DNA encoding a detectable or selectable moiety.  Claim 30 reads on a kit comprising the library of claim 12 and an expression construct comprising DNA encoding a CRISPR endonuclease.
Blainey teaches one or more vectors, such as viral vectors, are delivered to a cell or a population of cells, and the vectors comprise nucleic acid sequence encoding one or more optical barcodes and one or more genetic perturbations.  The optical barcode comprises an ordered series of segments that are a set of possible nucleic acid sequences comprising a unique sequence and can bind to a corresponding probe.  Each probe is labeled with a different optically detectable label.  The cells express a mRNA transcript comprising the optical barcode that can be detected by sequential hybridization and imaging etc. (e.g. [0003]) (For claim 10).   Fig. 1 shows schematic overview of the process of individual cells receive a combination of random perturbations from a virus library delivering CRISPR transcriptional effectors.  An optical barcoding and imaging scheme allows exact recovery of the perturbations received by each cell.  sgRNA and barcode are in the same vector and under the control of different promoters (e.g. Fig. 1, [0005]).  For small libraries, barcodes are inserted into a lentiviral backbone and sequence-verified from a plate of colonies.  A single set of barcoded plasmids can be used with any sgRNAs.  Construct architecture ensures only selected cells express barcode.  sgRNA is under the control of U6 promoter and PURO-barcode is under the control of CMV promoter (e.g. Fig 
Blainey does not specifically teach a kit comprising (i) the expression construct of claim 1 and (ii) an expression construct which comprises DNA encoding a CRISPR endonuclease, or the construct comprising DNA encoding CRISPR endonuclease further comprises DNA encoding a detectable or selectable moiety, or the kit comprising the library of claim 12.
Glande teaches a kit for protein purification, comprising an expression vector and annealed oligonucleotide encoding for VEMD, a buffer solution and manual of instructions (e.g. claim 12).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising (i) the expression construct of claim 1 and (ii) an expression construct which comprises DNA encoding a CRISPR endonuclease or a kit comprising a library of expression vectors because Blainey teaches generating a Cas9 library comprising a set of vectors each vector comprising a sequence defining 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to prepare viral vectors comprising nucleic acid sequence encoding one or more optical barcodes and one or more genetic perturbations, and introduction of the viral vectors to cells for screening as taught by Blainey with reasonable expectation of success.

The references Wong and Kim cited for 35 U.S.C. 102(a) rejections are no longer used, therefore, arguments regarding those two references of 102 rejection render moot. 
Regarding 35 U.S.C. 103 rejection, Applicant argues that claim 8 was not included in the 103 rejection and the limitation of claim 8 has been introduced into claim 1 (remarks, p. 7).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 102(a) rejection and 103 rejections in view of the amendment filed on 5-11-21, and the following reasons.
.

Conclusion
	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632